Citation Nr: 1609021	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, to include as due to exposure to asbestos and/or other environmental hazards.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which confirmed a previous denial of service connection for asthma.  

The Veteran had a personal, informal hearing before a hearing officer at the RO in December 2005 and this informal hearing was summarized in a December 2005 Report of Contact that is of record.  

In March 2010, the Board remanded the claim for additional development and, in August 2015, the Board reopened the Veteran's claim for service connection for asthma, and remanded a claim of entitlement to service connection for a respiratory disorder for additional development.  The case now returns to the Board for final appellate consideration.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDING OF FACT

A respiratory disorder, to include asthma, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to asbestos and/or other environmental hazards.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2005 letter, sent prior to the initial unfavorable decision issued in December 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in an April 2006 letter, the Veteran was advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the April 2006 letter issued after the initial December 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2006 letter was issued, the Veteran's claim was readjudicated in the December 2007, January 2012, and November 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, post-service VA records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations of his respiratory condition in August 2010, November 2011, and November 2015, with respect to the issue decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Board notes that this matter was previously remanded in March 2010 and August 2015 for additional development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In March 2010, the Veteran's claim was remanded in order to obtain the Veteran's SSA records and updated VA treatment records.  Thereafter, his SSA records were obtained in March 2010 and updated VA treatment records dated through January 2012 were subsequently associated with the record.  The Board again remanded the Veteran's claim in August 2015 in order to obtain outstanding private or VA records and afford him a new VA examination as to the nature and etiology of any respiratory disability.  In this remand, the Board also ordered that any indicated tests be performed during this examination, with specific reference to a CT scan.  Thereafter, in an October 2015 letter, the Veteran was requested to identify all outstanding treatment records; however, he did not do so.  Even so, updated VA treatment records dated through October 2015 were subsequently associated with the record.  Additionally, the Veteran was afforded a VA examination in November 2015, and it includes an etiological opinion by the examiner which was formed after the examination and a review of the Veteran's medical records.  This examination did not include a new CT scan because the examiner did not feel such a test was indicated, in light of a previous CT scan included in the Veteran's medical records.  Accordingly, the Board finds that there has been substantial compliance with the March 2010 and August 2015 Board remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Board notes the Veteran's representative January 2016 argument in which he contended that there was insufficient compliance with the Board's August 2015 remand because the remand specified that the claim was being remanded to the AOJ, but was processed through the Appeals Management Center (AMC), which conducted the ordered development and readjudicated the Veteran's claim in the November 2015 supplemental statement of the case.  However, according to VA procedures, the AMC "has complete authority to develop remands...just like any other RO".  See VA Manual M21-1, Part I.5.G.3.a.  Furthermore, the August 2015 remand does not involve an issue for which VA policy requires the AMC to send the claim directly to the RO.  See VA Manual 21-1, Part I.5.g.3.b.  As such, the Board finds that there was substantial compliance with the August 2015 remand directives.   See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In this case, the Veteran contends that his respiratory disorder was caused by his exposure to asbestos, or other environmental irritants, to include smoke, oil, and smut, while in service aboard the U.S.S. Gridley as a boiler room technician.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedures Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's military personnel records show that he was stationed aboard the U.S.S. Gridley during service.  Furthermore, in August 2010, the AOJ issued a formal finding indicating that the Veteran had a "probable likelihood of exposure to asbestos" during his service based on his duties as a machinist mate.

The Veteran's service treatment records include his enlistment examination for the U.S. Navy in January 1965.  At that time, the Veteran did not report any history of respiratory difficulties, including asthma, and the examiner found no respiratory abnormalities upon examination of the Veteran.  More recently, the Veteran has reported to his medical treatment staff that he was diagnosed with asthma while in service, but the Veteran's service treatment records contain no such diagnosis.  In fact, the only respiratory difficulty noted in the Veteran's service treatment records is dated in October 1965, when it is noted that the Veteran was experiencing substernal pain upon depression of the sternum with deep breathing, which was aggravated by exercise, and which was reportedly caused by a remote high school football injury.  Furthermore, no respiratory difficulties were during the Veteran's April 1967 discharge examination.

Apart from that report in 1965, the Veteran's medical records do not contain any indication of respiratory difficulties until May of 1999, at which time the Veteran reported to medical staff that he was experiencing a shortness of breath.  The Veteran also reported at this time that he had no history of asthma or chronic obstructive pulmonary disease (COPD).    

This 1999 report from the Veteran is also consistent with chest scans taken of the Veteran in September 1995 and October 1997.  The 1995 scan showed "no evidence of active pulmonary disease", and the 1997 scan showed "no significant change compared to the prior examination of [September 1995]." 

Then, in May 2001 the Veteran presented to the hospital with shortness of breath.  At this time a pulmonary function test (PFT) was administered to the Veteran.  Such showed a forced expiratory volume (FEV) of 2.36 liters before any medication was administered.  In this record, the medical staff noted that the Veteran had smoked for approximately 30 years, and he was diagnosed with a "mild obstructive lung defect".  The record in this case also contains similar PFT findings in October 2003, January 2006, and September 2010, and in November 2005 the Veteran was diagnosed with COPD.

In August 2010 the Veteran underwent a VA examination as part of claim for service connection for a respiratory disorder.  During this examination, the Veteran stated that he could not walk for more than two blocks at a time without shortness of breath.  The examiner noted that a CT scan would have been helpful in identifying asbestosis, but that absent such a scan, the record contained evidence "consistent with severe airflow obstruction as would be seen in [COPD/emphysema] and asthma."  The examiner also noted that "there are no restrictive deficits noted on PFT as would generally be consistent with asbestosis."  The examiner then concluded that "there is no objective evidence of asbestosis", and that it was less likely than not that the Veteran's lung condition is due to exposure to asbestos.

Also in August 2010 the Veteran underwent a chest scan that showed "no stigmata of asbestosis".  When this scan was repeated in December 2013, it showed old emphysematous bulla and fibrotic changes in the right lung.  

The Veteran then underwent another VA examination of his pulmonary difficulties in November 2011.  At such time, the examiner opined that the Veteran's respiratory difficulty was less likely than not incurred in, or caused by, his service.  Rather, the examiner opined, his COPD was likely due to his tobacco use, as he never had any respiratory difficulties in service.  

The Veteran underwent a third VA examination in November 2015.  At this time, the Veteran reported that he now experienced shortness of breath after walking only one block.  The examiner diagnosed asthma and COPD.  However, the examiner noted that the Veteran's respiratory disorder was less likely than not related to his service, including his exposure to asbestos or other environmental hazards during his naval service.  In reaching this conclusion, the examiner noted that asbestos exposure produces pleural, rather than parenchymal, disease.  The examiner also noted that the other environmental hazards the Veteran has alluded to are not of the micro size to account for anything other than upper respiratory disorders, which does not include asthma or COPD.  

Based on the foregoing, the Board finds that, while the Veteran has a current diagnosis of a respiratory disorder, to include asthma and COPD, and is acknowledged to have a probable likelihood of exposure to asbestos, as well as other environmental hazards, coincident with his military service, service connection for such disorder is not warranted.  

As an initial matter, the Board notes that the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations.  As such, he is not entitled to presumptive service connection, to include on the basis of continuity of symptomatology, for his claimed respiratory disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Furthermore, the evidence does not demonstrate that the Veteran's respiratory disorder was diagnosed during his Navy service, or for many years thereafter.  As was noted above, the only respiratory difficulty noted in the Veteran's service treatment records related to a pain he experienced in his sternum from a remote injury.  His service treatment records contain no evidence of a respiratory disorder, to include asthma and/or COPD.  Furthermore, the record is negative for any complaints, treatment, or diagnosis of a respiratory disorder until May 2001.  The Board acknowledges the Veteran's allegation that he was first diagnosed with asthma during service, but finds that such statement lacks credibility as it is contradicted by his contemporaneous service treatment records as well as his May 1999 statement to his treating physician that he had no history of asthma or COPD.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Still, the record establishes a high probability that the Veteran was exposed to asbestos and/or other environmental hazards, to include smoke, oil, and smut, during his service aboard the U.S.S. Gridley.  However, the weight of the probative evidence in this case indicates that the Veteran's respiratory disorder is less likely than not related to such in-service exposures.

In this regard, the Board accords great probative weight to the opinions offered by the VA examiners in August 2010, November 2011, and November 2015 as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his respiratory disorder is related to his military service, to include his in-service exposure to asbestos and other environmental hazards.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinkseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278   (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's respiratory disorder and any instance of his military service, to include his exposure to asbestos and other environmental hazards, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, a determination as to the etiology of a respiratory disorder requires knowledge of the respiratory system, to include the lungs, and external factors that may cause impairment of such system.  In fact, with regard to asbestos-related lung disorders, such generally require specialized testing to determine the presence of pleural plaques.  Therefore, while the Veteran is competent to describe his in-service exposure to asbestos and other environmental hazards and his current respiratory problems, he cannot, as a layperson, provide competent medical evidence establishing a connection between his currently diagnosed respiratory disorder and such exposure.  Consequently, his opinion on the etiology of his respiratory disorder is accorded no probative weight.

In conclusion, the Board finds that a respiratory disorder, to include asthma, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to asbestos and/or other environmental hazards.  Therefore, service connection for such claimed disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a respiratory disorder, to include asthma, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


